Citation Nr: 1029029	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1971 to July 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision of 
the Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2010, a video-conference hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the claims file.    
   
The matter before the Board was developed and adjudicated as 
limited to a claim of service connection for PTSD.  In accordance 
with the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has 
been recharacterized to encompass all psychiatric disabilities 
diagnosed.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board finds that further development of the record 
is necessary to comply with VA's duty to assist the Veteran in 
the development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159 (2009).   

As noted above, the Veteran's claim of service connection for a 
psychiatric disability has been developed primarily as a claim 
for PTSD.  Notably, although the Veteran testified in his July 
2010 video-conference hearing that his VA physician provided him 
with a PTSD diagnosis, the evidence of record reveals that the 
Veteran does not have a diagnosis of PTSD, rather he has a 
diagnosis of Major Depressive Disorder.  Notably, while decision 
section of the January 2009 rating decision characterized the 
disability entity at issue as including depression, the 
discussion of rationale was limited to the entity of PTSD, and 
that was the sole entity addressed in the statement of the case 
(SOC) in this matter.   

Furthermore, governing regulation provides that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The evidence of record establishes that the Veteran has a 
diagnosis of Major Depressive Disorder.  His lay testimony was to 
the effect that his psychiatric disability (however 
characterized) is related to experiences in service.  He 
described seeing bomb flashes while stationed aboard a ship off 
Vietnam.  He also described witnessing an Air Force pilot killed 
after being sucked into a jet engine and a MIG fighter plane 
attacking his ship.  If these events occurred, they would clearly 
be verifiable; if not, they would raise questions about the 
Veteran's credibility (i.e., regarding self-reported symptoms).  
The Board finds that the low threshold of Factor C of McLendon is 
satisfied.  Hence, a VA examination is necessary.   

Finally, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing an in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  These 
regulatory changes must be considered, to the extent they may 
apply, when this matter is readjudicated.   

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to provide 
details regarding his alleged stressor 
events in service (reported at the 
videoconference hearing in July 2010), 
including while he was on patrol, his ship 
being attacked by a MIG aircraft, and an 
officer being sucked into a jet engine.  
The RO should arrange for verification of 
any stressor events for which there is 
sufficient identifying information.    

2.	When the action sought above is completed, 
the RO should arrange for the Veteran to 
be examined by a psychiatrist to determine 
whether he has any psychiatric disability 
that is etiologically related to his 
active service (to include PTSD).  The RO 
must advise the examiner of any 
corroborated stressor events (or if there 
is no corroborated stressor) and whether 
or not the Veteran served in an area of 
hostilities.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and report thereof must be in 
accordance with DSM-IV.  Following 
examination of the Veteran, and review of 
his claims file, the examiner must state 
the diagnosis for any and all psychiatric 
disability (ies) found, and opine:

(a) Whether the Veteran at least as likely 
as not (50% or better probability) has 
PTSD (in accordance with DSM-IV) related 
to a stressor event in service (and if so 
state the stressor and symptoms that 
support such diagnosis).  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
such diagnosis.   
(b) For each and every other psychiatric 
disability entity diagnosed, indicate 
whether such is etiologically related to 
the Veteran's service.  The examiner must 
explain the rationale for all opinions.  

3.	The RO should then re-adjudicate the claim 
(encompassing all psychiatric disabilities 
diagnosed).  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
